Exhibit 10.7

COOPER-STANDARD AUTOMOTIVE INC.

EXECUTIVE SEVERANCE PAY PLAN

Effective January 1, 2011



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

EXECUTIVE SEVERANCE PAY PLAN

Table of Contents

 

          Page   1.    General Statement of Purpose      1    2.    Effective
and Termination Dates      1    3.    Definitions      1    4.    Eligibility;
Termination of Employment      5    5.    Severance Pay      6    6.   
Limitations on Severance Pay and Other Payments or Benefits      8    7.    No
Mitigation Obligation      10    8.    Certain Payments not Considered for Other
Benefits, etc.      10    9.    Legal Fees and Expenses      10    10.   
Employment Rights      11    11.    Withholding of Taxes      11    12.   
Successors and Binding Effect      11    13.    Governing Law      12    14.   
Validity      12    15.    Headings      12    16.    Construction      12   
17.    Administration of the Plan      12    18.    Amendment and Termination   
  14    19.    Other Plans, etc.      14    EXHIBIT A Form of Confidentiality,
Non-Compete and Non-Disparagement Agreement      16    EXHIBIT B Form of Release
     19   

 

i



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

EXECUTIVE SEVERANCE PAY PLAN

1. General Statement of Purpose. The Board of Directors (the “Board”) of
Cooper-Standard Automotive Inc. (the “Company”) has considered the effect the
departure of certain executives may have on the Company and such executives,
including departures in connection with a change of control of the Company. The
executives have made and are expected to continue to make major contributions to
the short-term and long-term profitability, growth and financial strength of the
Company. The Company, recognizing the importance of retaining key executives,
desires to assure itself of both the present and future continuity of
management, desires to establish certain minimum severance benefits for certain
of its executives, and wishes to ensure that its executives are appropriately
protected and are not practically disabled from discharging their duties at any
time, including in connection with a potential change of control of the Company.

As a result, the Board believes that the Cooper-Standard Automotive Inc.
Executive Severance Pay Plan (the “Plan”) will assist the Company in attracting
and retaining qualified executives.

2. Effective and Termination Dates. The “Effective Date” of the Plan is
January 1, 2011. The Plan will automatically terminate on the later of
(i) December 31, 2015 or (ii) the second anniversary of a Change of Control (the
“Termination Date”); provided, however, that on each December 31, commencing
with the year 2015, the Termination Date will automatically be extended for an
additional year unless, not later than 120 calendar days prior to such date, the
Company shall have given written notice to the Executives that the Termination
Date is not to be so extended.

3. Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates otherwise:

(a) “Affiliate” shall mean, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with such first
entity.

(b) “Annual Compensation” means the sum of (i) the Executive’s Base Pay as in
effect immediately prior to his or her termination and (ii) the target annual
incentive payment amount under the Executive’s annual cash incentive
compensation award for the year prior to the year in which the Executive’s
termination occurs.

(c) “Base Pay” means, with respect to each Executive, the rate of annual base
salary, as in effect from time to time. Notwithstanding the foregoing, if an
Executive is terminating employment for Good Reason as a result of a material
reduction in his Base Pay, then for purposes of Section 5, the term “Base Pay”
shall mean such pay as determined prior to such reduction.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Cause” means that, prior to any termination of employment pursuant to
Section 4(b), the Executive shall have committed:

(i) any act or omission constituting a material breach by the Executive of any
of his significant obligations to or agreements with the Company or its
Affiliate or the continued failure or refusal of the Executive to adequately
perform the duties reasonably required by the Company or its Affiliate which, in
either case, is or may be materially injurious to the financial condition or
business reputation of, or otherwise is or may be materially injurious to, the
Company or its Affiliate, after notification by the Board of such breach,
failure or refusal and failure of the Executive to correct such breach, failure
or refusal within thirty (30) days of such notification (other than by reason of
the incapacity of the Executive due to physical or mental illness); or

(ii) the commission by and indictment of the Executive of a felony, or the
perpetration by and criminal conviction of or civil verdict finding the
Executive committed a dishonest act or common law fraud against the Company or
its Affiliate (for the avoidance of doubt, conviction and civil verdict, in each
case, shall mean when no further appeals may be taken by the Executive from such
conviction or civil verdict and such conviction or civil verdict becomes final
and binding upon the Executive with no further right of appeal); or

(iii) any other willful act or omission which is or may be materially injurious
to the financial condition or business reputation of, or otherwise is or may be
materially injurious to, the Company or its Affiliate, after notification by the
Board of such act or omission and failure of the Executive to correct such act
or omission within thirty (30) days of such notification (other than by reason
of the incapacity of the Executive due to physical or mental illness).

Any notification to be given by the Board in accordance with Section 3(e)(i) or
3(e)(iii) shall specifically identify the breach, failure, refusal, act or
omission to which the notification relates and, in the case of Section 3(e)(i)
or 3(e)(iii) shall describe the actual or potential injury to the Company or its
Affiliate.

For the avoidance of doubt and for the purpose of determining Cause, the
exercise of business judgment by the Executive shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company
or any of its Affiliates, unless such business judgment by the Executive was not
made in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law.

(f) “Change of Control” means the occurrence of any of the following events
after the Effective Date (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of CSH to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act other than

 

2



--------------------------------------------------------------------------------

Permitted Holders or (ii) any person or group other than Permitted Holders is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and l3d-5 under the
Exchange Act), directly or indirectly, of greater than or equal to 50% of the
total voting power of the voting stock of CSH, including by way of merger,
consolidation or otherwise. Notwithstanding that a transaction or series of
transactions does not constitute a Change of Control, with respect to any
Executive it shall be deemed a Change of Control for purposes of the Executive’s
entitlement’s hereunder if clause (i), above, is satisfied in respect of the
business or division in which such Executive is principally engaged. For the
avoidance of doubt (x) a Change of Control pursuant to the immediately preceding
sentence shall not apply to any Executive whose employment is not primarily with
and for the business or division that is sold and (y) notwithstanding anything
to the contrary herein, neither (A) the listing of the common stock of CSH or
the Company on a national securities exchange nor (B) a Public Offering shall
itself constitute a Change of Control.

(g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto. Any reference to a specific provision of the Code shall be deemed to
include any successor provision thereto.

(h) “Committee” means the Board or any committee to which the Board delegates
duties and powers hereunder.

(i) “CSH” means Cooper-Standard Holdings Inc.

(j) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee; retirement income and welfare
benefit policies, plans, programs or arrangements in which an Executive is
entitled to participate, including without limitation any savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, stock option, performance share, performance unit, stock purchase,
stock appreciation, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any policies, plans, programs or
arrangements that may be adopted hereafter by the Company or its Affiliate.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act shall be deemed to include
any successor provision thereto.

(l) “Executive” means an employee of the Company duly appointed by the Board as
an authorized signatory of CSH and the Company for all purposes.

(m) “Executive Officer” means an employee of the Company who is an “officer”
within the meaning of Rule 16a-1(f) promulgated under the Exchange Act or, if at
any time the Company does not have a class of securities registered pursuant to
Section 12 of the Exchange Act, an employee of the Company who would be deemed
an “officer” within the meaning of Rule 16a-1(f) if the Company had a class of
securities so registered, as determined by the Board in its discretion.

 

3



--------------------------------------------------------------------------------

(n) “Good Reason” means the occurrence, without the Executive’s consent, of any
of the following prior to the end of the Severance Period:

(i) (A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company which the Executive held immediately prior to the Change of Control, or
(B) a reduction in the Executive’s Base Pay or opportunities for incentive
compensation pursuant to any incentive compensation plan or program established
by the Company other than a reduction which is applied generally to other
Executives in a similar manner, any of which is not remedied by the Company
within thirty (30) calendar days after receipt by the Company of written notice
from the Executive of such change or reduction; or

(ii) the Company requires the Executive to have his principal location of work
changed to any location that is in excess of 50 miles from the location thereof
immediately prior to or after the Change of Control.

Any notification to be given by the Executive in accordance with Section 3(n)(i)
or 3(n)(ii) shall specifically identify the change, reduction or breach to which
the notification relates and must be given by the Executive within ninety
(90) days of the initial existence of the conditions giving rise to such change,
reduction or breach. Failure of the Executive to timely provide notice to the
Company shall be deemed to constitute the Executive’s consent to such change,
reduction or breach and the Executive shall thereafter waive his right to
terminate for Good Reason as a result of such specific change, reduction or
breach. For the Executive to be considered to have terminated for “Good Reason”,
the Executive must Separate from Service no later than sixty (60) days following
the existence of the Good Reason.

(o) “Permitted Holders” means, as of the date of determination, any and all of
(i) an employee benefit plan (or trust forming a part thereof) maintained by the
Company or its Affiliate, or (ii) any corporation or other person of which a
majority of its voting power of its voting securities or equity interest is
owned, directly or indirectly, by the Company.

(p) “Public Offering” means the first day as of which (i) sales of the common
stock of CSH or the Company are made to the public in the United States pursuant
to an effective registration statement filed under the Securities Act of 1933,
as amended, or (ii) the Board has determined that shares of the common stock of
CSH or the Company otherwise have become publicly traded for this purpose.

(q) “Separation from Service” means the date an Executive separates from service
from the Company and its Subsidiaries within the meaning of, and applying the
default rules of, the regulations promulgated under Code Section 409A.

 

4



--------------------------------------------------------------------------------

(r) “Severance Pay” means the amounts payable and benefits provided as set forth
in Section 5(a) or 5(b).

(s) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change of Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change of Control or
(ii) the Executive’s death.

(t) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then-outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.

4. Eligibility; Termination of Employment.

(a) Subject to the limitations described below, all Executives shall be eligible
to participate in the Plan immediately upon being appointed an Executive and
shall remain covered hereunder for so long as such individual remains in an
Executive position; provided, however, that:

(i) If an Executive has an employment or similar agreement that specifically
provides for severance benefits, such Executive shall be ineligible hereunder
for so long as such agreement is in effect; and

(ii) In the event of a Change of Control described in the second to last
sentence of Section 3(f), the Plan shall only apply to: (i) Executives who are
employed immediately prior to the date that the Change of Control occurs with
the group whose assets are being sold as a result of the Change of Control and
(ii) Executives who are employed by the corporate headquarters of the Company
immediately prior to the date that such Change of Control occurs and in each
case (A) whose positions are transferred to the successor of the group whose
assets are being sold, or (B) whose employment is terminated as a result of the
Change of Control.

(b) If an Executive’s employment is terminated by the Company and such
termination is without Cause, or if an Executive’s employment is terminated by
the Executive for Good Reason, then the Executive will be entitled to the
Severance Pay described in Section 5.

(c) A termination pursuant to Subsection (b) will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits (other than as expressly
provided in such agreement, policy, plan, program or arrangements), which rights
shall be governed by the terms thereof.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding the preceding provisions of this Section, an Executive will
not be entitled to Severance Pay if his employment with the Company is
terminated because:

(i) of the Executive’s death; or

(ii) the Executive becomes permanently disabled within the meaning of, and is
eligible to receive disability benefits pursuant to, the long-term disability
plan as then in effect.

5. Severance Pay.

(a) Subject to the provisions of this Plan, including but not limited to Section
5(b) and Section 6, if an Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, then the Company will pay or
provide to the Executive as Severance Pay the following:

(i) A single lump sum cash payment equal to (x) with respect to the Executive
who is the Chief Executive Officer of the Company, two (2) times such
Executive’s Annual Compensation, (y) with respect to Executives who are
Executive Officers of the Company, one and a half (1.5) times such Executive’s
Annual Compensation, and (z) with respect to all other Executives, one (1) times
such Executive’s Annual Compensation. Except as provided in Section 5(e),
payment of the lump sum shall be made forty-five (45) days after the date of the
Executive’s Separation from Service.

(ii) A single lump sum cash payment of the pro rata portion of the annual cash
incentive compensation award, if any, granted to the Executive for the year in
which such termination occurs, determined by multiplying (x) the payout amount
due under the award based on actual performance results for the year, by (y) the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment. Payment of the prorated annual cash
incentive will be made following the end of the performance period and when the
payment would have otherwise been made had Executive’s employment not
terminated.

(iii) For eighteen (18) months (for the Chief Executive Officer and any
Executive Officer) and twelve (12) months (for all other Executives) following
his date of termination, provided the Executive timely makes an election to
continue health plan coverage pursuant to COBRA, the Company shall charge the
Executive only the premiums or contributions being paid during such period by
similarly situated active employees for such coverage. Notwithstanding the
foregoing, with respect to any fully-insured health plan, if the Company
determines that the provision of such coverage would be considered
discriminatory such that the Company would be subject to an excise tax for
providing such coverage, then this provision shall cease to apply as of the date
of such determination and the Executive shall be entitled to continue health
plan coverage pursuant to the continuation provisions of COBRA.

 

6



--------------------------------------------------------------------------------

(iv) Outplacement services by a firm selected by the Executive so long as such
services are commenced within twelve (12) months following the Executive’s
Separation from Service and are completed prior to the end of the second
calendar year following the year in which the Executive’s Separation from
Service occurs, at the expense of the Company in a reasonable amount not to
exceed the lesser of 15% of the Executive’s Base Pay or $50,000, payable within
thirty (30) days after receipt of an invoice from the outplacement firm.

(b) Subject to the provisions of this Plan, including but not limited to
Section 6, if during the Severance Period, the employment of an Executive is
terminated by the Company without Cause or by the Executive for Good Reason,
then, in lieu of the pay and benefits provided in subsection (a), the Company
will pay or provide to the Executive the following:

(i) A single lump sum cash payment equal to (x) with respect to Executives who
are Executive Officers, and the Chief Executive Officer, two (2) times such
Executive’s Annual Compensation, and (y) with respect to all other Executives,
one and a half (1.5) times such Executive’s Annual Compensation. Except as
provided in Section 5(e), payment of the lump sum shall be made forty-five
(45) days after the date of the Executive’s Separation from Service.

(ii) A single lump sum cash payment of the pro rata portion of the annual cash
incentive compensation award, if any, granted to the Executive for the year in
which the Executive’s termination occurs, determined by multiplying (x) the
target payout amount due under the award, by (y) the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment. Except as provided in Section 5(e), payment of the lump sum shall be
made forty-five (45) days after the date of the Executive’s Separation from
Service.

(iii) For eighteen (18) months following his date of termination, provided the
Executive timely makes an election to continue health plan coverage pursuant to
COBRA, the Company shall charge the Executive only the premiums or contributions
being paid during such period by similarly situated active employees for such
coverage. Notwithstanding the foregoing, with respect to any fully-insured
health plan, if the Company determines that the provision of such coverage would
be considered discriminatory such that the Company would be subject to an excise
tax for providing such coverage, then this provision shall cease to apply as of
the date of such determination and the Executive shall be entitled to continue
health plan coverage pursuant to the continuation provisions of COBRA.

(iv) Outplacement services by a firm selected by the Executive so long as such
services are commenced within twelve (12) months following the

 

7



--------------------------------------------------------------------------------

Executive’s Separation from Service and are completed prior to the end of the
second calendar year following the year in which the Executive’s Separation from
Service occurs, at the expense of the Company in a reasonable amount not to
exceed the lesser of 15% of the Executive’s Base Pay or $50,000, payable within
thirty (30) days after receipt of an invoice from the outplacement firm.

(c) The Company’s obligation to make the payments or provide the benefits, and
the Executive’s right to receive such payments or benefits, described in
Sections 5(a) or 5(b) are conditioned on the execution by the Executive (and
failure to revoke, if applicable) and delivery to the Company of the
confidentiality, non-compete and non-disparagement agreement provided by the
Company to the Executive, which shall be substantially in the form set forth in
Exhibit A hereto, and the release provided by the Company to the Executive,
which shall be substantially in the form set forth in Exhibit B hereto, no later
than thirty (30) days after the date of the Executive’s termination of
employment. If the Executive fails to execute (or executes and then revokes, if
applicable) either the agreement set forth in Exhibit A or the release set forth
in Exhibit B within such thirty (30) day period, then the Company shall have no
obligation to make the payments or provide the benefits described hereinabove.

(d) Without limiting the rights of an Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, then the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from tune to time during the relevant period in
the Midwest Edition of The Wall Street Journal plus the lesser of 5% or the
maximum rate of interest allowed by law. Such interest will be payable as it
accrues on demand. Any change of such prime rate or maximum rate will be
effective on and as of the date of such change.

(e) Notwithstanding the timing of payments set forth in this Section 5, if the
Company determines that the Executive is a “specified employee” within the
meaning of Code Section 409A on the date of the Executive’s Separation from
Service, then the payments due under Sections 5(a)(i) and 5(b)(i) and (ii), and
any other payment that the Company determines is not exempt from Code
Section 409A, will be delayed (without any reduction in such payments or
benefits ultimately paid or provided to Executive and without earnings or
interest) and will be paid one day and six (6) months following the date of the
Executive’s Separation from Service.

(f) Notwithstanding any provision of the Plan to the contrary, the rights and
obligations under this Section and under Sections 6 and 9 will survive any
termination or expiration of the Plan or the termination of an Executive’s
employment for any reason whatsoever.

6. Limitations on Severance Pay and Other Payments or Benefits.

(a) Notwithstanding any other provision of this Plan, if any portion of the
Severance Pay or any other payment under this Plan, or under any other agreement
with the Executive or plan of the Company or its Affiliates (in the aggregate,
“Total

 

8



--------------------------------------------------------------------------------

Payments”), would constitute an “excess parachute payment” and would, but for
this Section 6(a), result in the imposition on the Executive of an excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments to be
made to the Executive shall either be (i) delivered in full, or (ii) delivered
in such amount so that no portion of such Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by the Executive
of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).

(b) Within forty (40) days following a termination of employment or notice by
one party to the other of its belief that there is a payment or benefit due the
Executive that will result in an excess parachute payment, the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (i) the amount of the Base Period Income (as defined below), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any excess parachute payments determined without regard to any
reduction of Total Payments pursuant to Section 6(a)(ii) and (iv) the net
after-tax proceeds to the Executive, taking into account the tax imposed under
Code Section 4999 if (x) the Total Payments were reduced in accordance with
Section 6(a)(ii) or (y) the Total Payments were not so reduced. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel opinion determines that Section 6(a)(ii) above applies, then the
Severance Pay hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Section 409A of the Code, then the reduction shall be made pro rata
among the payments or benefits included in the Severance Pay (on the basis of
the relative present value of the parachute payments).

(c) For purposes of this Plan: (i) the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code and such “parachute payments” shall be valued as provided therein;
(ii) present value shall be calculated in accordance with Section 280G(d)(4) of
the Code; (iii) the term “Base Period Income” means an amount equal to the
Executive’s “annualized includible compensation for the base period” as defined
in Section 280G(d)(1); (iv) for purposes of the opinion of National Tax Counsel,
the value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent

 

9



--------------------------------------------------------------------------------

auditors in accordance with the principles of Section 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Executive; and (v) the Executive shall be
deemed to pay federal income tax and local income taxes at the highest marginal
rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 6(b) is given, whichever is earlier),
net of the maximum reduction in federal income taxes that may be obtained from
the deduction of such state and local taxes.

(d) If such National Tax Counsel so requests in connection with the opinion
required by this Section 6, then the Executive and the Company shall obtain, at
the Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive solely with respect
to its status under Section 280G of the Code.

(e) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 6, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(f) This Section 6 shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 6 shall be cancelled without further
effect.

7. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for an Executive to find reasonably comparable
employment following his termination of employment with the Company and that the
non-competition agreement required by Section 5(c) will further limit the
employment opportunities for an Executive. Accordingly, the provision of
Severance Pay by the Company to an Executive in accordance with the terms of the
Plan is hereby acknowledged by the Company to be reasonable, and an Executive
will not be required to mitigate the amount of any payment provided for in the
Plan by seeking other employment or otherwise, nor will any profits, income,
earnings or other benefits from any source whatsoever create any mitigation,
offset, reduction or any other obligation on the part of an Executive hereunder
or otherwise.

8. Certain Payments not Considered for Other Benefits, etc. The legal fee and
expense reimbursement provided under Section 8 and reimbursements for
outplacement counseling provided under Section 5 will not be included as
earnings for the purpose of calculating contributions or benefits under any
employee benefit plan of the Company.

9. Legal Fees and Expenses. Following a Change of Control, it is the intent of
the Company that each Executive not be required to incur legal fees and the
related expenses associated with the interpretation, enforcement or defense of
his rights under the Plan by litigation or otherwise (including making a claim
pursuant to the provisions of Section 17(d)) because the cost and expense
thereof would substantially detract from the benefits intended to be

 

10



--------------------------------------------------------------------------------

extended to each Executive hereunder. Accordingly, if it should appear to an
Executive that the Company has failed to comply with any of its obligations
under the Plan following a Change of Control or in the event that the Company or
any other person takes or threatens to take any action to declare the Plan void
or unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, in each case, following a
Change of Control the Company irrevocably authorizes the Executive from time to
time to retain counsel of his choice, at the expense of the Company as hereafter
provided, to advise and represent the Executive in connection with any such
interpretation, enforcement or defense. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
in bad faith or with no colorable claim of success. The Company shall promptly
pay the fees incurred, upon receipt of proper documentation thereof, and in no
event shall payment be made later than the end of the calendar year following
the calendar year in which such fees were incurred.

10. Employment Rights. Nothing expressed or implied in the Plan shall create any
right or duty on the part of the Company or an Executive to have the Executive
remain in the employment of the Company at any time prior to or following a
Change of Control. Each Executive covered by this Plan expressly acknowledges
that he is an employee at will.

11. Withholding of Taxes. The Company or its Affiliate may withhold from any
amounts payable under the Plan all federal, state, city or other taxes as shall
be required pursuant to any law or government regulation or ruling.

12. Successors and Binding Effect.

(a) The Company will require any successor (including, without limitation, any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company, whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall thereafter
be deemed the Company for the purposes of the Plan), to expressly or by
operation of law assume and agree to perform the obligations under the Plan in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place; provided that the assignment of this Plan
shall not affect whether a Change of Control has occurred. The Plan shall be
binding upon and inure to the benefit of the Company and any successor to the
Company, but shall not otherwise be assignable, transferable or delegable by the
Company.

(b) The rights under the Plan shall inure to the benefit of and be enforceable
by each Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.

 

11



--------------------------------------------------------------------------------

(c) The rights under the Plan are personal in nature and neither the Company nor
any Executive shall, without the consent of the other, assign, transfer or
delegate the Plan or any rights or obligations hereunder except as expressly
provided in this Section. Without limiting the generality of the foregoing, an
Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section, the Company shall have no liability to pay any amount
so attempted to be assigned, transferred or delegated.

(d) The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.

(e) The Company recognizes that each Executive will have no adequate remedy at
law for breach by the Company of any of the agreements contained herein and, in
the event of any such breach, the Company hereby agrees and consents that each
Executive shall be entitled to a decree of specific performance, mandamus or
other appropriate remedy to enforce performance of obligations of the Company
under the Plan.

13. Governing Law. All matters affecting this Plan, including the validity,
interpretation, construction and performance of the Plan shall be governed by
the laws of the State of Michigan, without giving effect to the principles of
conflict of laws of such State.

14. Validity. If any provisions of the Plan or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of the Plan and the application of such provision to any
other person or circumstances shall not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.

15. Headings. The headings in the Plan are for convenience of reference only and
do not define, limit or describe the scope or intent of the Plan or any part
hereof and shall not be considered in any construction hereof.

16. Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.

17. Administration of the Plan.

(a) In General: The Plan shall be administered by the Company, which shall be
the named fiduciary under the Plan.

(b) Delegation of Duties: The Company may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of Severance Pay, to named
administrator or administrators.

 

12



--------------------------------------------------------------------------------

(c) Regulations: The Company shall promulgate any rules and regulations it deems
necessary in order to carry out the purposes of the Plan or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan.

(d) Claims Procedure: The Company shall determine the rights of any employee of
the Company to any Severance Pay hereunder. Any employee or former employee of
the Company who believes that he has not received any benefit under the Plan to
which he believes he is entitled, may file a claim in writing with the General
Counsel of the Company (or the Secretary, in the case the Executive is the
General Counsel). The Company shall, no later than ninety (90) days after the
receipt of a claim, either allow or deny the claim by written notice to the
claimant. If a claimant does not receive written notice of the Company’s
decision on his claim within such ninety (90)-day period, the claim shall be
deemed to have been denied in full.

A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure, including the claimant’s
right to bring a suit for benefits under ERISA section 502(a) following an
adverse benefit determination upon review.

A claimant whose claim is denied (or his duly authorized representative) may,
within thirty (30) days after receipt of denial of his claim, request a review
of such denial by the Company by filing with the Secretary of the Company (or
the General Counsel, in the case the Executive is the Secretary) a written
request for review of his claim. If the claimant does not file a request for
review with the Company within such 30-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Company on his claim. If a
written request for review is so filed within such 30-day period, the Company
shall conduct a full and fair review of such claim.

During such full review, the claimant shall be given the opportunity to review
documents that are pertinent to his claim and to submit issues and comments in
writing. The Company shall notify the claimant of its decision on review within
sixty (60) days after receipt of a request for review. Notice of the decision on
review shall be in writing. If the decision on review is not furnished to the
claimant within such 60-day period, the claim shall be deemed to have been
denied on review.

 

13



--------------------------------------------------------------------------------

(e) Requirement of Receipt. Upon receipt of any Severance Pay hereunder, the
Company reserves the right to require any Executive to execute a receipt
evidencing the amount and payment of such Severance Pay.

18. Amendment and Termination. The Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify, or
change the Plan, including any Exhibit thereto; provided, however, that any such
amendment, modification, or change that adversely affects the rights of any
Executive under the Plan may not be made without the written consent of any such
Executive. Notwithstanding the foregoing, the Company may amend the Plan as
necessary to comply with Section 409A of the Code without obtaining the consent
of an Executive. The Company may terminate the Plan only as provided in
Section 2.

19. Other Plans, etc. If the terms of this Plan are inconsistent with the
provisions of any other plan, program, contract or arrangement of the Company,
to the extent such plan, program, contract or arrangement may be amended by the
Company, the terms of the Plan will be deemed to so amend such plan, program,
contract or arrangement, and the terms of the Plan will govern.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cooper-Standard Automotive Inc. has caused the Plan to be
executed as of the     day of             , 2011.

 

COOPER-STANDARD AUTOMOTIVE INC. By:  

 

Its:  

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Form of Confidentiality, Non-Compete and Non-Disparagement Agreement

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) of the Cooper-Standard Automotive Inc. Executive Severance Pay
Plan, (the “Plan”) (capitalized terms used herein without definition have the
meanings specified in the Plan); and

WHEREAS, the Executive is required to sign this Confidentiality, Non-Compete and
Non-Disparagement Agreement (“Agreement”) in order to receive the Severance Pay
(as such term is defined in the Plan) as described in Section 5 of the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. Effective Date of Agreement. This Agreement is effective on the date hereof
and continue in effect as provided herein.

2. Confidentiality; Confidential Information. In consideration of the payments
to be made and the benefits to be received by the Executive pursuant to the
Plan:

(a) Executive acknowledges and agrees that in the performance of his duties as
an employee of the Company or its Affiliates, he was and will continue to be
brought into frequent contact with, had and will continue to have access to, and
became and will continue to become informed of confidential and proprietary
information of the Company and its Affiliates and/or information which is a
trade secret of the Company and/or its affiliates (collectively, “Confidential
Information”), as more fully described in paragraph (b) of this Section.
Executive acknowledges and agrees that the Confidential Information of the
Company and its Affiliates gained by Executive during his association with the
Company and its Affiliates was, is and will be developed by and/or for the
Company and its affiliates through substantial expenditure of time, effort and
money and constitutes valuable and unique property of the Company and its
Affiliates.

(b) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, use or
suffer to be used in any manner any Confidential Information of the Company or
its Affiliates without limitation as to when or how the Executive may have
acquired such Confidential Information (subject to subsection (d)). The
Executive specifically acknowledges that Confidential Information includes any
and all information, whether reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of the Executive and whether compiled
or created by the Company or its Affiliates, which derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from the disclosure or use of such information,
that reasonable efforts have been put forth by the Company and its Affiliates to
maintain

 

16



--------------------------------------------------------------------------------

the secrecy of Confidential Information, that such Confidential Information is
and will remain the sole property of the Company and its Affiliates, and that
any retention (in tangible form) or use by the Executive of Confidential
Information not in the good faith performance of his duties in the best interest
of the Company or, in any case, after the termination of the Executive’s
employment with and services for the Company and its Affiliates shall constitute
a misappropriation of the Company’s Confidential Information.

(c) The Executive further agrees that he shall return, within ten (10) days of
the effective date of his termination as an employee of the Company and its
Affiliates, in good condition, all property of the Company and its Affiliates
then in his possession, including, without limitation, whether in hard copy or
in any other media (i) property, documents and/or all other materials (including
copies, reproductions, summaries and/or analyses) which constitute, refer or
relate to Confidential Information of the Company or its Affiliates, (ii) keys
to property of the Company or its Affiliates, (iii) files and (iv) blueprints or
other drawings.

(d) The Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or its Affiliates shall have become, through no fault of the
Executive, generally known to the industry or the Executive is required by law
(after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
its Affiliates under general legal or equitable principles or statutes.

3. Non-Disparagement. The Executive agrees that he will not take any action to
disparage or criticize the Company or its Affiliates or their respective
employees, officers, directors, owners or customers or to engage in any other
action that injures or hinders the business relationships of the Company or its
Affiliates. Nothing contained in this Section 3 shall preclude the Executive
from enforcing his rights under the Plan.

4. Non-Compete. The Executive agrees that he will not, for a period of [insert
severance period, e.g. two (2) years if two (2) times Base Pay is being paid]
following his termination with the Company and its Affiliates, engage in
Competitive Activity.

5. Nonsolicitation. The Executive further agrees that he will not, directly or
indirectly, for a period of [insert severance period, e.g. two (2) years if two
(2) times Base Pay is being paid] following his termination with the Company and
its Affiliates:

(a) induce or attempt to induce customers, business relations or accounts of the
Company or any of its Affiliates to relinquish their contracts or relationships
with the Company or any of its Affiliates; or

(b) solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of its Affiliates or to
terminate their engagements with the Company and/or any of its Affiliates or
assist any competitors of the Company or any of its Affiliates in securing the
services of such employees, agents or independent contractors.

 

17



--------------------------------------------------------------------------------

6. Definitions. For purposes of this Agreement, “Competitive Activity” means the
Executive’s participation, without the written consent of the Chief Executive
Officer (except where the Executive holds such position, in which case the Board
shall be required to provide such written consent), if any, of the Company, in
the management of any business enterprise if such enterprise engages in
substantial and direct competition with the Company or any its Affiliates and
such enterprise’s sales of any product or service competitive with any product
or service of the Company or its Affiliates amounted to 5% of such enterprise’s
net sales for its most recently completed fiscal year and if the Company’s net
sales of said product or service amounted to 5% of, as applicable, the Company’s
or its Affiliate’s net sales for its most recently completed fiscal year.
“Competitive Activity” will not include (i) the mere ownership of 5% or more of
securities in any such enterprise and the exercise of rights appurtenant thereto
or (ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

IN WITNESS WHEREOF, the Executive has executed and delivered this Agreement on
the date set forth below.

 

Dated:  

 

   

 

      [                    ]       Executive

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) of the Cooper-Standard Automotive Inc. Executive Severance Pay Plan
(the “Plan”) (capitalized terms used herein without definition have the meanings
specified in the Plan); and

WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Pay (as such term is defined in the Plan) of the Plan and the other
benefits described in the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. This Release is effective on the date hereof and will continue in effect as
provided herein.

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Plan, which the Executive acknowledges are in
addition to payments and benefits which the Executive would be entitled to
receive absent the Plan, the Executive, for himself and his dependents,
successors, assigns, heirs, executors and administrators (and his and their
legal representatives of every kind), hereby releases, dismisses, remises and
forever discharges Cooper-Standard Automotive Inc. (“Cooper”), its predecessors,
parents, subsidiaries, divisions, related or Affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Executive now has or may have had
for, upon, or by reason of any cause whatsoever (“claims”), against the Company,
including but not limited to:

(e) any and all claims arising out of or relating to Executive’s employment by
or service with the Company and his termination from the Company;

(f) any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, The Elliott-Larsen Civil Rights
Act, the Michigan Handicappers’ Civil Rights Act, the Michigan Wage Payment Act
(MCLA Section 408.471), the Polygraph Protection Act of 1981, the Michigan
Whistleblower’s Protection Act (MCLA Section 15.361), the common law of the
State of Michigan,1 and any other applicable state statutes and regulations; and

 

1 Insert applicable local law for executives outside of Michigan. The following
applies for executives in Indiana: Indiana Civil Rights Law: Ind. Code §
22-9-1-1, The Indiana Discrimination Against Disabled Persons Act: Ind. Code §
22-9-5, The Indiana Age Discrimination Act: Ind. Code § 22-9-2, Indiana Equal
Pay Law: Ind. Code § 22-2-2-4, The Indiana Smoker’s Rights Law: Ind. Code §
22-5-4-1, The Indiana Whistle Blower Law: Ind. Code § 22-5-3-3, the common law
of the State of Indiana.

 

19



--------------------------------------------------------------------------------

provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the date hereof or in the future under any
of Cooper’s health, welfare, retirement, pension or incentive plans, under any
indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that Executive may have in the future under the Plan or
under this Release.

(g) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.

3. Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Plan.

4. Executive further agrees and acknowledges that:

(h) The release provided for herein releases claims to and including the date of
this Release;

(i) Executive has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terns of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;

(j) Executive has been given a period of 21 days to review and consider the
terms of this Release prior to its execution and that he may use as much of the
21 day period as he desires; and

(k) Executive may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel of the Company. For such revocation to be effective, written
notice must be actually received by the General Counsel of the Company (or any
successor thereto) no later than the close of business on the 7th day after
Executive executes this Release. If Executive does exercise his right to revoke
this Release, all of the terms and conditions of the Release shall be of no
force and effect and the Company shall not have any obligation to make payments
or provide benefits to Executive as set forth in the Plan.

 

20



--------------------------------------------------------------------------------

5. Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.

6. Executive waives and releases any claim that he has or may have to
reemployment after the date of this Release.

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

 

Dated:  

 

   

 

      [                    ]       Executive

 

21